DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
3.	Claims 4 and 13-15 are objected to because of the following informalities:

4.	Claims 4 and 13-15 each recite “[cm-3]” which should each be changed to “cm-3”

5.	Claim 10 recites “30 Ω/sq.” which should be changed to “30 Ω/sq[[.]]” or “30 Ω/[[sq.]]◻”



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 5 recites “a ratio of peak area B in a binding energy region of 0.5 to 2.3 eV to peak area A in a binding energy region of 14 to 21 eV (B/A) in an X-ray photoelectron spectroscopy spectrum for a surface of the second metal oxide layer is 1.0 x 10-3 or lower”.
	The current claim is directed towards a device and it is not particularly pointed out and distinctly claimed as to what material the “ratio of peak area B in a binding energy region” and “peak area A in a binding energy region” is measuring a binding energy with respect to; for example, see Applicant’s specification [0019] “peak intensity of indium [In4d].
	All claims depending on the current claim incorporate the same issues.
	For the purposes of compact prosecution, the prior art will be considered with respect to indium.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lecamp et al. (US 2011/0037379 A1), hereinafter as Lecamp

9.	Regarding Claim 1, Lecamp discloses a transparent conductor (see Figs. 1-2 and see [0237] “the electrodes and the organic structure of the OLED system are chosen to be transparent”, [0260] “transparent lower electrode 3”) comprising:
a transparent substrate (element 1, see [0261] “a flat substrate 1 of optionally clear or extra-clear soda-lime-silica glass for example”);
a first metal oxide layer (element 31, see [0264] “a first smoothing layer 31 made of SnyZnzOx”, [0126]);
a metal layer containing a silver alloy (element 30, see [0266] “a first metallic layer 30, preferably made of silver” and [0056] “the first and second metallic layers are based on silver (i.e. made of pure silver or made of a metal alloy that contains mainly silver)” selected as an alloy); and
a second metal oxide layer (element 35, see [0274] “an overlayer 35 for adapting the work function, made of ITO”), in an order presented, wherein
the first metal oxide layer is composed of a metal oxide which is different from ITO (SnyZnzOx),
the second metal oxide layer contains ITO (see [0274]), and
a work function of a surface of the second metal oxide layer opposite to a metal layer side is 4.5 eV or higher (see [0139] “The overlayer for adapting the work function may have a work function Ws starting from 4.5 eV and preferably greater than or equal to 5 eV.”).

10.	Regarding Claim 2, Lecamp discloses the transparent conductor according to claim 1, comprising a third metal oxide layer (element 32’, see [0271] “a second contact layer 32' made of aluminium-doped ZnOx”) between the metal layer and the second metal oxide layer (see Fig. 2), wherein the third metal oxide layer is composed of a metal oxide which is different from ITO, and contains zinc oxide (see [0271]), indium oxide, titanium oxide, and tin oxide.

11.	Regarding Claim 3, Lecamp discloses the transparent conductor according to claim 1, wherein the first metal oxide layer contains zinc oxide (see [0264] “a first smoothing layer 31 made of SnyZnzOx”, [0126]), indium oxide, and titanium oxide.



12.	Regarding Claim 9, Lecamp discloses the transparent conductor according to claim 1, wherein a thickness of the second metal oxide layer is 2 nm or larger (see [0142-0143] “This overlayer may preferably have a thickness e3 less than or equal to 40 nm, in particular less than or equal to 30 nm, for example between 15 and 30 nm”).

13.	Regarding Claim 10, Lecamp discloses the transparent conductor according to claim 1, wherein a surface resistance value in a second metal oxide layer side is 30 Ω/sq. or lower (see “Table 1” the sheet resistance of the layers of the stack are lower than 30 Ω/sq including the ITO second metal oxide layer – multiple examples showing 2.7, 2.6, 2.4, 2.6, and comparative examples of 3.5 and 15).

14.	Regarding Claim 11, Lecamp discloses an organic device (see [0276] “an organic light-emitting system 4”) comprising:
the transparent conductor according to claim 1 (see [0275] and Fig. 1).

15.	Regarding Claim 12, Lecamp discloses the transparent conductor according to claim 2, wherein the first metal oxide layer contains zinc oxide see [0264] “a first smoothing layer 31 made of SnyZnzOx”, [0126]), indium oxide, and titanium oxide.







Allowable Subject Matter
16.	Claims 4 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objected minor informalities, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.	Insofar as the claims can be interpreted and understood despite the 112 issues, claims 5-8 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

18.	Claims 4 and 13-15, each recite “wherein a carrier density of the second metal oxide layer is 3.5 x 1020 [cm-3] or lower” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on any of the current claims incorporate the same.

19.	Claim 5, “the second metal oxide layer contains ITO, and a ratio of peak area B in a binding energy region of 0.5 to 2.3 eV to peak area A in a binding energy region of 14 to 21 eV (B/A) in an X-ray photoelectron spectroscopy spectrum for a surface of the second metal oxide layer is 1.0 x 10-3 or lower” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on the current claim incorporate the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant portions are provided:
US 2010/0072884 A1 (Figs. 1-2); US 2017/0207411 A1 (Figs. 1, 5); US 2016/0126486 A1 ([0056]); US 2014/0291662 A1 ([0033])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818